Case 1:18-cV-05482-AT Document 63 Filed 10/23/18 Page 1 of 1

 

USDC sDNY
UNITED sTATES DISTRICT COURT DOCUMENT

sOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
AMBASE CORPORATION, 111 WEsT 57TH DOC #1 _

MANAGER FUNDlNG LLC, and 111 WEST DATE FILED: _10/23/2018

57TH INVESTMENT LLC, on behalf of itself and
derivativer 011 behalf of 111 WEST 57TH

 

PARTNERS LLC,
Plaintiffs,
-against- 18 Civ. 5482 (AT)
111 WEST 57TH SPONSOR LLC, 111 WEST ORDER

57TH JDS LLC, PMG WEST 57TH STREET LLC,
111 WEST 57TH CONTROL LLC, 111 WEST
57TH DEVELOPER LLC, 111 WEST 57TH KM
EQUITY LLC, 111 WEST 57TH KM GROUP
LLC, KEVIN MALONEY, MATTHEW
PHILLIPS, MICHAEL STERN, NED WHl"l`E, 111
CONSTRUCTION MANAGER LLC, PROPERTY
MARKETS GROUP, INC., JDS DEVELOPMENT
LLC, and JDS CONSTRUCTION GROUP LLC,

Defendants,

111 WEST 57TH PARTNERS LLC,

 

Nolninal Defendant_
ANALISA TORRES, Distn`ct Judge:

 

The initial pretrial conference scheduled for October 25, 2018, at 3:30 p.ln. is
RESCHEDULED to October 25, 2018, at 11:20 a.m.

SO ORDERED.

Dated: October 23, 2018
New York, New York

cyr

ANALISA TORRES
United States District Judge

 

